Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 2014/0049831).

As to claim 1, Takeda (Figs. 1-3, 5) teaches a wearable image display device comprising: 
a mounting module (2) mounted on a face of a user (H); 
a right image display module (3-6 corresponding to the right eye) arranged on a right side of the mounting module so as to correspond to a right eye of the user; and 
a left image display module (3-6 corresponding to the left eye) arranged on a left side of the mounting module so as to correspond to a left eye of the user [0093], wherein 
each of the right image display module and the left image display module includes: an image output device (3) outputting an image as an image light (Outputting Signal Light from 34); 
a lens (4, 5) adjusting a position of the image output from the image output device (Moving mechanism 5 adjusts the position of the light output from 4) [0130]; 
a light guide plate (6) making the image light output from the image output device incident and guiding the incident image light by a light guiding action (Guiding the light from 4 to the user’s eyes shown in Fig. 2); and 
a plurality of half mirrors (Half mirrors in the form of diffraction gratings 62), which are disposed in the light guide plate (Within 6) [0230], making the image light guided through the light guide plate incident on the right eye from a surface of the light guide plate in the case of the right image display module, making the image light incident on the left eye from a surface of the light guide plate in the case of the left image display module, and displaying the image in a space of a back surface side of the light guide plate (All features are shown in Fig. 2 as mirrored for the left eye), wherein 
in at least one of the right image display module and left image display module, the lens is disposed in a state eccentric to a predetermined value (E.g. being in line with 3) with respect to the image output device (Fig. 2 shows elements 4 and 5 disposed in a state eccentric to 3).

As to claim 2, Takeda teaches wherein the lens in the right image display module and left image display module is disposed in a state eccentric to a predetermined value with respect to the image output device (Fig. 2 shows elements 4 and 5 disposed in a state eccentric to 3), and the predetermined value is a value such that a right image display direction (Direction of the inside image ray reflecting from 6 and going to EY for the right eye) and a left image display direction (Direction of the inside image ray reflecting from 6 and going to EY for the right eye) intersect at a point on a linear perpendicular bisector connecting the right eye and the left eye (E.g. extending the inside image ray reflecting from 6 and going to EY for both eyes, the lines intersect at a point in front of the user that is on a perpendicular bisector for a line connecting the left and right eyes), the right image display direction displaying the image of the right image display module and the left image display direction displaying the image of the left image display module (Shown in Fig. 2).

As to claim 3, Takeda teaches wherein when a state before the lens is eccentric is a reference state (E.g. the lens being lined up for a particular eye width), the predetermined value is obtained from: 
either a right image display distance in the right image display module in the reference state (E.g. the lens being lined up for a particular eye width prior to requiring change for a new eye width), which is a distance from the right eye to a position where the image is displayed (The area where the image is reflected to from 6), or a left image display distance in the left image display module in the reference state, which is a distance from the left eye to a position where the image is displayed (The area where the image is reflected to from 6); and 
a half of a width between the right eye and the left eye (The eye width of the user is a factor in determining the imaging position of scanning light) [0241].

As to claim 4, Takeda teaches wherein the predetermined value satisfies the following equation (1): 
θ = arctan {(d/2)/D},
IWPO228US4where θ is an angle define by a center line (Center line from the middle of the user’s eyes to in front of the user) which is a linear perpendicular bisector connecting the right eye and the left eye, and a right line-of-sight or a left line-of-sight which is a line segment from the right eye or the left eye to a point on the center line (Lines corresponding to the right and left eyes that extend from the eyes and follow the image line path to an intersection point with the center line), 
where d is a width between the right eye and the left eye (Line between the two eyes of the user), and 
where D is, when a state before the lens is eccentric is a reference state (E.g. the lens being lined up for a particular eye width prior to requiring change for a new eye width), either a right image display distance in the right image display module in the reference state, which is a distance from the right eye to a position where the image is displayed, or a left image display distance in the left image display module in the reference state, which is a distance from the left eye to a position where the image is displayed (The distance from the user’s eyes to the intersection point defined above).
That is, the equation above simply describes a geometrical physical arrangement of the user’s eyes with respect to intersecting a centerline and a change in the angle θ based on the width of the user’s eyes. Thus, the reference and predetermined states correspond to user’s with different eye widths.

As to claim 5, Takeda teaches wherein the width is obtained from an average value of multiple people in at least one of gender, age and region [0241].

As to claim 6, Takeda teaches wherein in at least one of the right image display module and the left image display module, a first component including the light guide plate (6) and the plurality of half mirrors (Half mirrors provided as a diffraction grating 62 in the substrate 61) and a second component including the image output device and the lens are separately provided as a part structure (Separately provided as shown in Fig. 2), 
the first component is attached to the mounting module (Attached to the vertically extending frame shown in Fig. 2), and 
IWPO228US5the second component is detachably attached to the first component (4 and 5 extending outward from the frame).

As to claim 7, Takeda teaches wherein an adjustment mechanism (Adjusting section that allows the location of the image to be adjusted based on the width of the user’s eyes) [0071, 0072, 0241] is provided between the mounting module and at least one of the right image display module and the left image display module (Provided as a moving mechanism 5), and the adjustment mechanism allows at least one position of the right image display module and the left image display module to be adjusted with respect to the mounting module [0130].

As to claim 8, Takeda teaches wherein the adjustment mechanism includes: 
a fixing part attached to the mounting module (Portion of 5 attached to the frame); 
a moving part (Portion of 5 that moves) to which at least one of the right image display module and the left image display module is attached, and that is movably attached to the fixing part [0130]; and 
an adjustment part (Circuitry controlling the movement of 5) capable of adjusting a position of the moving part with respect to the fixing part.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691